Citation Nr: 1422152	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel






INTRODUCTION

The Veteran had active service from September 1988 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), in which service connection was granted for GERD and a noncompensable rating was assigned.  An April 2012 rating decision increased the evaluation to 10 percent.


FINDINGS OF FACT

The Veteran's GERD is manifested by dysphagia, heartburn and regurgitation, without substernal or arm or shoulder pain productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for GERD are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

This claim arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records and private treatment records.  The Veteran had a VA examination in April 2011.  Findings from the examination report are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that the veteran does not report that the condition has worsened since that time, and thus a remand is not required solely due to the passage of time since the April 2011 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Higher Rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).  

The Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that his GERD is more severely disabling than reflected by the 10 percent evaluation currently assigned.  Diagnostic Code 7346 provides for a 10 percent evaluation with two or more of the symptoms for a 30 percent evaluation of less severity.  A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain which is productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.  38 C.F.R. § 4.114 (2013).

The Veteran had a VA examination in December 2009 at which he denied hematemesis, hemoptysis, loss of weight, weight gain, alternating constipation, or diarrhea.  He was diagnosed with GERD.

The Veteran complained of upper back pain between the shoulder blades of four days' duration at April 2010 private treatment.  The treating physician wrote that the pain was from a muscle strain and spasm.  At October 2010 private treatment the Veteran complained of worsening acid reflux.  The Veteran reported at June 2010 private treatment that he could feel his stomach cramp up.  The discomfort was in the epigastric or supraumbilical area and occurred three to four times a week.  There was occasional diarrhea or constipation, and the Veteran was not getting heartburn as much.  January 2011 private treatment notes indicate that the Veteran had heartburn that had not responded to medical treatment.  A January 2011 upper GI endoscopy from private treatment showed chronic gastritis.  February 2011 private treatment records indicate that the Veteran had epigastric pain and burning in the esophageal area on a constant basis but did not have nausea or vomiting.  He could not tell if eating made it worse and he tried to avoid spicy food.  However, it was noted that he had had a headache with nausea.

The Veteran had another VA examination in April 2011 at which he complained of heartburn and reported having had dysphagia.  He was diagnosed with GERD with no weight loss or gastrointestinal bleeding.  The Veteran did not complain of substernal or arm or shoulder pain.

The Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent for the Veteran's GERD.  The treatment records discussed above shows that the Veteran had consistently had discomfort from GERD including reflux.  Further, the April 2011 VA examination report indicates that he had heartburn (pyrosis) and had had dysphagia.  In addition, the record does not show substernal or arm or shoulder pain due to GERD.  While the Veteran complained of back pain between the shoulder blades at April 2010 treatment, the treating physician felt it was due to a muscle strain or spasm.  Therefore, the Veteran does not qualify for an evaluation in excess of 10 percent because the record does not show substernal or arm or shoulder pain with considerable impairment of health due to GERD.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

In light of the holding in Fenderson, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected GERD, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claims period has the disability on appeal been more disabling than as currently rated. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's GERD because his symptomatology is manifest by the criteria for a 10 percent evaluation.  No exceptional or unusual disability picture is demonstrated.  The rating criteria are therefore adequate and referral for consideration of extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the Veteran does not contend nor does the record reflect he is unemployable due to his service-connected GERD.  Therefore, consideration of a TDIU by the Board is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an initial evaluation in excess of 10 percent for GERD is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for GERD is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


